Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beier (DE3534341).  Beier ‘341 discloses (claim 1) a dental chair with a chair assembly configured to support a patient, a traverse motion assembly coupled to the chair assembly, the traverse motion assembly configured to move the chair assembly in a forward-backward direction (translation paragraph [0012]) between a first position and a second position, and a sensor assembly having a rod rotatably 8 fixed to the traverse motion assembly, the rod defining a first end, a second end opposite the first end, and a rod cross-sectional shape 9, a bracket plate 10 fixed to the chair assembly so that the bracket plate moves with the chair assembly in the forward-backward direction, the bracket plate defining an opening 16 having a bracket plate cross-sectional shape through which the rod extends, wherein the bracket plate cross-sectional shape corresponds to the rod cross-sectional shape such that movement of the chair assembly in the forward-backward (claim 4) wherein the rod 8 is configured to rotate a) in a first rotational direction when the chair assembly moves in a forward direction, and b) in a second rotational direction that is opposite the first rotational direction when the chair assembly moves in a backward direction that is opposite the forward direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Beier ‘341, as applied to claim 1 above, in view of Beier (4,549,124).  Beier ‘341 discloses all of the claimed subject matter except for a processor coupled to the potentiometer, the processor configured to determine a linear distance traveled by the chair assembly in the forward-backward direction based on the data indicative of rotational movement of the rod, wherein the processor is configured to determine a current position of the chair assembly, and in response to the determination of the current position of the chair assembly, cause the chair assembly to move in either a forward direction or a backward direction that is opposite the forward direction.
(claim 2) a processor 1,12 coupled to the potentiometer 4, the processor 1,12 configured to determine a linear distance traveled by the chair assembly in the forward-backward direction based on the data indicative of movement of the rod 33,67, wherein (claim 3) the processor 1,12 is configured to determine a current position 13 of the chair assembly, and in response to the determination of the current position of the chair assembly, cause the chair assembly to move in either a forward direction or a backward direction that is opposite the forward direction for the purposes of providing a more reliable control of the positioning of the chair.  See Beier ‘124, col. 2, lines 6-12.
Since Beier ‘341 and Beier ‘124 are both in the same field of endeavor the purpose disclosed by Beier ‘124 would have been recognized in the pertinent art of Beier ‘341.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the control system of Beier ‘341 to include a processor coupled to the potentiometer, the processor configured to determine a linear distance traveled by the chair assembly in the forward-backward direction based on the data indicative of rotational movement of the rod, wherein the processor is configured to determine a current position of the chair assembly, and in response to the determination of the current position of the chair assembly, .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beier ‘341 and Beier ‘124, as applied to claim 2 above, further in view of Stoekl et al. (5,015,035)   Beier ‘341, as modified, discloses all of the claimed subject matter except for a controller having a memory unit in electronic communication with the processor, the memory unit configured to store preset positions therein, and an interface in electronically communication with the controller and the memory unit, wherein the processor further is configured to, in response to inputs obtained from the interface, cause the chair assembly to move from a first position into a second position that is different from the first position along the forward-backward direction. 
Stoekl et al. teaches for a dental chair control system (figure 1) and that there is a controller 20 (figure 10) having a memory unit 67,68 in electronic communication with the processor 61, the memory unit 67,68 configured to store preset positions therein, and an interface 19,21-23,63 in electronically communication with the controller 20 and the memory unit 67,68, wherein the processor 61 further is configured to, in response to inputs obtained from the interface, cause the chair assembly to move from a first position into a second position that is different from the first position along the forward-backward direction for the purposes of providing more versatility in optimally positioning the dental patient in an ergonomically and treatment suited position.  See Stoekl et al. col. 1, lines 5-19.
Since Beier ‘341, ‘124, and Stoekl et al. are all in the same field of endeavor the purpose disclosed by Stoekl et al. would have been recognized in the pertinent art of Beier ‘341.  It would 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beier ‘341 and Beier ‘124 and Stoekl et al., as applied to claim 5 above, in further view of Knapp (DE 4224659 C1) Beier ‘341, as modified, discloses all of the claimed subject matter further including a forward direction valve assembly (29,63 of Beier ‘124) coupled to the controller, a backward direction valve assembly (26,62 of Beier ‘124) coupled to the controller, a hydraulic cylinder (1-3 of Beier ‘341) coupled to the forward direction valve assembly, the backward direction valve assembly, and the chair assembly, a fluid source (27,30,64,71 of Beier ‘124) coupled to an inlet of the forward direction valve assembly and an inlet of the backward direction valve assembly, and a fluid reservoir (atmosphere or exhaust connection to 27,30,64,71 of Beier ‘124) coupled to an inlet of the forward direction valve assembly and an outlet of the backward direction valve assembly.  Beier ‘341, as modified does not disclose that the fluid source is a pump.

Since Beier ‘341, ‘124, Stoekl et al., and Knapp are all in the same field of endeavor the purpose disclosed by Knapp would have been recognized in the pertinent art of Beier ‘341.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to further modify the control system of Beier ‘341 to include a pump as the fluid source for the purposes of pressurizing fluid for the control system.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beier ‘341, as applied to claim 1 above, in view of Spivey et al. (20110049956).  Beier ‘341 discloses all of the claimed subject matter further including [claim 7] a platform (chair part driven by 19) coupled to the chair assembly and a cylinder assembly 1-3 having a first end coupled (at end 28) to a mounting plate (not shown), and a second end coupled to the platform (chair part 19), wherein the cylinder assembly is configure to move the chair assembly in the forward-backward direction, and [claim 8] the cylinder assembly include a hydraulic piston 2.  Beier ‘341 does not disclose a pair of roller assemblies coupled to the platform and a pair of tracks coupled to the mounting plate to receive the pair of roller assemblies, respectively.
Spivey et al. teaches for a chair assembly with a platform 8 and a mounting plate 16 and that there is [claim 7] a pair of roller assemblies 1-4,20 coupled to the platform 8 and a pair of tracks 5 coupled to the mounting plate 16 to receive the pair of roller assemblies 1-4,20, respectively for the purposes of guiding the forward and backward motion of the chair assembly. See Spivey et al. paragraph [0017].
.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beier ‘341, as applied to claim 1 above.  Regarding claims 9-13, official notice is taken that a base, a headrest, a back, armrests and associated position sensors are well known components of dental chairs.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the dental chair of Beier ‘341 to include the claimed base, headrest, back, armrests and associated position sensors as a matter of engineering expedience.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beier ‘341 in view of Beier ‘124.  Beier ‘341 discloses (claim 14) a sensor assembly for a dental chair having a traverse motion assembly, the sensor assembly comprising a rod 8 configured to be rotatably fixed to the traverse motion assembly, the rod defining a first end, a second end opposite the first end, and a rod cross-sectional shape 9, a bracket plate 10 defining an opening 16 having a bracket plate cross-sectional shape, wherein the bracket plate cross-sectional shape corresponds to the rod cross-sectional shape 9 such that movement bracket plate in a forward-backward direction causes rotation of the rod 8, a potentiometer 4 (translation paragraph [0013]) (claim15) a mounting plate 24, a housing 21 fixed to the mounting plate 24 that rotatably carries the first end of the rod 8, wherein the first end of rod is configured to freely rotate in within the housing 21, a gear shaft 6 coupled to the second end of the rod 8, and a detecting end (wiper of the potentiometer, translation paragraph [0013]) coupled the gear shaft 6 so that the detecting end is within a range of the potentiometer 4, wherein (claim 16) the rod 8 is configured to rotate a) in a first rotational direction when the bracket plate moves in a forward direction, and b) in a second rotational direction that is opposite the first rotational direction when the bracket plate moves in a backward direction that is opposite the forward direction, (claim 17) the rod-cross sectional shape 9 is substantially non-circular, (claim 18) the rod 8 is a twisted rod and (claim 19) the twisted rod has a degree of twist (270 degrees) that corresponds to a maximum linear distance of traverse of the chair assembly in the forward-backward direction.  Beier ‘341 does not disclose a processor coupled to the potentiometer, the processor configured to determine a linear distance traveled by the chair in the forward-backward direction based on the data indicative of rotational movement of the rod obtained by the potentiometer. 
Beier ‘124 teaches for a dental chair with a chair assembly, as stated above, and that there is a processor 1,12,40,52 coupled to the potentiometer 2, the processor 1,12,40,52 configured to determine a linear distance traveled by the chair in the forward-backward direction based on the data indicative of movement of the rod 33,67 obtained by the potentiometer for the purposes of providing a more reliable control of the positioning of the chair.  See Beier ‘124, col. 2, lines 6-12.
Since Beier ‘341 and Beier ‘124 are both in the same field of endeavor the purpose disclosed by Beier ‘124 would have been recognized in the pertinent art of Beier ‘341.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the sensor assembly of Beier ‘341 to include a processor coupled to the potentiometer, the processor configured to determine a linear distance traveled by the chair in the forward-backward direction based on the data indicative of rotational movement of the rod obtained by the potentiometer for the purposes of providing a more reliable control of the positioning of the chair.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Beier ‘124 in view Beier ‘341.  Beier ‘124 discloses (claim 20) selecting a desired position of a dental chair (col. 3, lines 28-31) with an interface of a control system (figure 1 or 2), determining a linear distance between a current position 13,49 of the dental chair and the desired position 14,8,41,42,50 of the dental chair, causing the dental chair to traverse along a forward-backward direction chair (col. 3, lines 28-31) from the current position to toward the desired position, determining, with a sensor assembly 2,47 and a processor (1,12,40,52), a distance of linear movement of the dental chair along the forward-backward direction, wherein the distance of linear movement is determined based on movement of a branch 33,67 caused by traverse of the dental chair along forward-backward (claim 21) determining a current position of the dental chair via a processor (1,12,40,52), and (claim 22) converting the data indicative of the current position into digital data via an analog to digital converter 1,40.  Beier 124 does not disclose the distance of linear movement is determined based on rotational movement of a rod caused by traverse of the dental chair along forward-backward direction.
Beier ‘341 teaches for a dental chair control system as stated above and that the distance of linear movement is determined based on rotational movement of a rod 8 caused by traverse of the dental chair along forward-backward direction for the purposes of more accurately controlling the position of the seat.
Since Beier ‘124 and Beier ‘341 are both in the same field of endeavor the purpose disclosed by Beier ‘341 would have been recognized in the pertinent art of Beier ‘124.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the control system of Beier ‘124 such that the distance of linear movement is determined based on rotational movement of a rod caused by traverse of the dental chair along forward-backward direction for the purposes of more accurately controlling the position of the seat.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing dental chair positioning controls.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745       
June 4, 2021